The Court, Gilpin, C. J. told the jury

that if the plaintiff could recover at all, he could only recover on the promissory note, as all the previous indebtedness of the defendants to him up to the date of it, had been formally and and absolutely released by him. But if the note had been given for the purpose stated and proved, it was fraudulent and void, both in fact and in contemplation of law, and the plaintiff could not recover upon it. Besides, as the release was executed and delivered by the plaintiff and their other creditors on the same day the note was made by the defendants to him, the presumption would be that the note too was released by it unless it had been proved that the note was made afterward on that day.